Execution Copy U.S. ENERGY CORP. (Wyoming corporation) 5,000,000 Shares of Common Stock UNDERWRITING AGREEMENT Dated: December 11, 2009 U.S. ENERGY CORP.(Wyoming corporation)5,000,000 Shares of Common Stock(Par Value $0.01 Per Share)UNDERWRITING AGREEMENT December 11, 2009 Madison Williams and Company LLC as Representative of the several Underwriters c/o Madison Williams and Company LLC 600 Travis, Suite 5800 Houston, Texas 77002 Ladies and Gentlemen: U.S. Energy Corp., a Wyoming corporation (the “Company”), confirms its agreement with Madison Williams and Company LLC (“MWC”) and each of the other Underwriters named in Schedule A hereto (collectively, the “Underwriters,” which term shall also include any underwriter substituted as hereinafter provided in Section 10 hereof), for whom MWC is acting as representative (in such capacity, the “Representative”), with respect to the issue and sale by the Company and the purchase by the Underwriters, acting severally and not jointly, of the respective numbers of shares of Common Stock, par value $0.01 per share, of the Company (“Common Stock”) set forth in said Schedule A, and with respect to the grant by the Company to the Underwriters, acting severally and not jointly, of the option described in Section 2(b) hereof to purchase all or any part of 750,000 additional shares of Common Stock to cover overallotments, if any. The aforesaid 5,000,000 shares of Common Stock (the “Initial Securities”) to be purchased by the Underwriters and all or any part of the 5,750,000 shares of Common Stock subject to the option described in Section 2(b) hereof (the “Option Securities”) are hereinafter called, collectively, the “Securities.” The Company understands that the Underwriters propose to make a public offering of the Securities as soon as the Representative deems advisable after this Agreement has been executed and delivered. The Company has filed with the Securities and Exchange Commission (the “Commission”) a shelf registration statement on Form S‑3 (No. 333-162607), including the related prospectus, which registration statement became effective upon the Commission’s granting of effectiveness on November 6, 2009 under Rule 461(b)4 of the rules and regulations of the Commission (the “1933 Act
